TRIAL COURT OFFICIAL'S
        REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                       FILED IN
                                                                                12th COURT OF APPEALS
                                                                                     TYLER, TEXAS
        Court of Appeals No. (If known):    12 - 15           - 00228                  - CR
                                                                                11/5/2015 12:11:12 PM
                                                                                       PAM ESTES
Trial Court Style:   The State of Texas vs. James Carlton Cox, III                       Clerk

Trial Court & County: 258th District Court, Trinity County

Trial Court No.:       10,335

Date Trial Clerk's Record Originally Due:        11-9-15

Date Court Reporter's/Recorder's Record Originally Due:          11-9-15

Anticipated Number of Pages of Record:           250

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record:



⌧       Other. I did not receive Appellant’s Designation of Record until 11-2-15. It was hand delivered
to the Official Reporter, Krista Strouse, on 10-28-15. Mrs. Stouse forwarded the Designation of Record
to me on November 2, 2015. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 12-9-15
, and I hereby request an additional        30             days within which to prepare it. TEX. R. APP. P.
37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

Date    11-5-15                                               Signature /s/ Jerry G. Poole

   936-558-7458                                   Jerry G. Poole

____reporter145th@gmail.com
E-mail Address (if available)                      Official Title: Certified Shorthand Reporter
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

       Certificate requirements. A certificate of service must be signed by the person who made
       the service and must state:

       (1) the date and manner of service;
       (2) the name and addresses of each person served; and
       (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                            Lead Counsel for APPELLEE(S):



Name: James F. Keegan                                      Name:

Address: 4301 Bissonnet, Apt. 48                          Address:

 Bellaire, Tx 77401-3223

Phone no.: 713-668-4797                                     Phone no.:

Attorney for: Appellant, Defendant                          Attorney for:




Lead Counsel for APPELLEE                        Lead Counsel for APPELLEE(S):

Name: Bennie L. Schiro                                    Name:

Address: P. O. Box 400                                    Address:

Groveton, TX 75845

Phone no.: 936-648-2401                                   Phone no.:

Attorney for: Appellee, State of Texas                    Attorney